DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments

Applicant’s arguments, see arguments, filed January 25, 2021, with respect to claim 41 with the limitation of the shield covers a distal tip of the injection needle of the safety device in the first and second position have been fully considered and are persuasive.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of independent claim 16 not found or suggested is a retention and locking mechanism comprising at least two deflectable resilient arms arranged opposite to each other, the retention and locking mechanism configured to releasably retain the needle shield with respect to the body in the first position and lock the needle shield with respect to the body in the second position.  The subject matter of independent claim 35 not found or suggested is wherein the needle shield is biased with respect to the body in a distal direction by a spring and the spring comprises a proximal end which bears against the body. The subject matter of independent claim 41 not found or suggested is of the shield covers a distal tip of the injection needle of the safety 
The closest prior art of record is U.S. Publication No. 2005/033230 and U.S. Publication No. 2013/0211338, however these reference(s) do not disclose the device as claimed or described above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783